Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 20, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155498(44)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  NORTH AMERICAN BROKERS, LLC, and                                                                        Kurtis T. Wilder,
  MARK RATLIFF,                                                                                                       Justices
          Plaintiffs-Appellees,
                                                                    SC: 155498
  v                                                                 COA: 330126
                                                                    Livingston CC: 15-028669-CH
  HOWELL PUBLIC SCHOOLS,
           Defendant-Appellant,
  and
  ST. JOHN PROVIDENCE,
             Defendant.
  _________________________________________/

        On order of the Chief Justice, the motion of the Michigan Realtors to file a brief
  amicus curiae in support of the application for leave to appeal is GRANTED. The
  amicus brief submitted on October 12, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 20, 2017
                                                                               Clerk